Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-Final Office action dated 12/16/2020, and amendment to the claims, and specification, filed on 03/12/2021 have been entered and made of record. 

In light of Applicant’s amendment, the objections of record with respect to the specification and the abstract have been withdrawn.

In light of Applicant’s amendment to explicitly recite in the claims the structures responsible to perform the functional limitations of the claims, the examiner agrees that the claims no longer invoke 35 U.S.C 112(f).

Status of Claims
Claims 1-20 are pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The examiner has carefully reviewed Applicant's arguments and the amended claims filed on 3/12/2021. Examiner finds Applicant's arguments presented in Pages 18 and 19 of the reply to be persuasive.  Additional search and consideration reveals Miller et al. (US 9,456,170) to be the closest prior art that discloses comparing a confidence value against a threshold to determine existence of a 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DALEN O GOODSON/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662